 

EXHIBIT 10.1

 

 

November 7, 2005

 

Mr. David Loflin CEO

DIAMOND I, INC.

5555 Hilton Avenue, Suite #207

Baton Rouge, LA 70808

 

 

Dear Mr. Loflin:

This letter confirms our understanding that Northeast Securities, Inc. ("NESC")
has been engaged as financial advisor for DIAMOND I, INC. (the "Company"),
including its successors and assigns, with respect to reviewing the Company's
capital structure, its principal businesses and its financing and refinancing
alternatives. If appropriate, in connection with performing its services for the
Company hereunder, NESC may utilize the services of one or more of its
affiliates, in which case references herein to NESC shall include such
affiliates.

1.

NESC will perform the following financial advisory and investment banking
services:

(a)

familiarize itself to the extent it deems appropriate and feasible with the
business, operations, properties, condition (financial and otherwise) and
prospects of the Company;

(b)

review the Company’s business model and strategies, including technology/joint
ventures; external capital infusions; acquisitions and other possible
initiatives;

(c)

review the Company’s current capital structure, capital needs and financing
alternatives pursuant to a contemplated “best efforts” capital raise, and advise
Company management on such financing alternatives; and

(d)

render such other financial advisory and investment banking services as may from
time to time be agreed upon by NESC and the Company, which may include due
diligence of the Company and contact with customers of the Company, including
possible joint venture participants.

2.

NESC’s compensation for services rendered under this engagement will be the
following: upon the receipt and execution of this agreement, the Company shall
pay to NESC the sum of $10,000 in cash, and 3.5 million common stock purchase
warrants of the Company with an exercise price of $0.04 per share, for the
services listed in paragraph 1 hereof rendered during the Term of this
agreement. In the event the Company chooses to raise funds through a “best
efforts” private sale of securities during the Term of this agreement, the
Company and NESC shall enter into a separate engagement letter.

3.

The Company recognizes and confirms that, in advising the Company, NESC will be
using and relying on non-public and publicly available information and on data,
material and other information furnished to NESC’s by the Company and other
parties. It is understood that in performing under this engagement NESC’s may
assume and rely upon the accuracy and to the best of the Company’s knowledge,
completeness of, and is not assuming any responsibility for independent
verification of, such non-public and publicly available information and the
other information so furnished.

4.

The Company represents and warrants that it will use best efforts to ensure that
all information and documents furnished by the Company will not, at the time so
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

5.

The Company will provide to NESC during the term of this engagement such
information regarding the business and financial condition of the Company and
its affiliates as NESC may request and as is reasonably required by NESC in
order to perform its obligations hereunder, including without limitation such
information as NESC may request in order to satisfy itself as to the accuracy of
the Company's representations and warranties set forth herein. All non-public
information supplied by the Company will be kept confidential by NESC.

6.

The term of this agreement shall be from December 1, 2005 through May 31, 2006
(the “Term”) (unless earlier terminated as provided below). This agreement may
be terminated with respect to all parties hereto at any time by either NESC or
the Company, with or without cause, effective upon 10 days' prior written notice
thereof to the other party; provided, however, that termination of NESC's
engagement hereunder shall not affect any of the terms under paragraph 8 hereof.
As set forth herein, paragraph 8 shall survive any termination or expiration of
this agreement.

7.

NESC has been retained under this agreement as an independent contractor with
duties owed solely to the Company. The advice (written or oral) rendered by NESC
pursuant to this agreement is intended solely for the benefit and use of the
Board of Directors and senior management of the Company in considering the
matters to which this agreement relates, and the Company agrees that such advice
may not be relied upon by any other person, used for any other purpose or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor shall any public reference to NESC be made by the Company
or its representatives, without the prior written consent of NESC, which consent
shall not be reasonably withheld or delayed.

8.

In connection with the services NESC has agreed to render to the Company
hereunder, the Company shall (a) indemnify NESC and hold it harmless to the
fullest extent permitted by law against any losses, claims, damages or
liabilities to which NESC may become subject in connection with (i) its use of
information that is inaccurate in any material respect (as a result of
misrepresentation, omission, failure to update, or otherwise) that is provided
to NESC by the Company, its representatives, agents or advisers, regardless of
whether NESC knew or should have known of such inaccuracy, or (ii) any other
aspect of its rendering such services, unless it is finally judicially
determined that such losses, claims, damages or liabilities relating thereto
arise only out of the gross negligence or willful misconduct of NESC, and (b)
reimburse NESC for any legal or other expenses reasonably incurred by it in
connection with investigating, preparing to defend or defending any lawsuits,
claims or other proceedings arising in any manner out of or in connection with
its performance of its duties hereunder.

9.

This agreement and all controversies arising from or relating to performance
under this agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to such state's rules
concerning conflicts of laws. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR ACTION ARISING OUT OF THIS AGREEMENT OR CONDUCT IN CONNECTION WITH THIS
ENGAGEMENT IS HEREBY WAIVED.

10.

This agreement may be executed in counterparts, each of which together shall be
considered a single document. This agreement shall be binding upon NESC and the
Company and their respective successors and assigns, provided, however, that
this agreement shall not be assignable by either party without the prior written
consent of the other party. This agreement is not intended to confer any rights
upon any shareholder, owner, or partner of the Company, or any other person not
a party hereto other than the indemnified persons entitled to indemnification
hereunder. This agreement, and all exhibits hereto, represents the entire
agreement of the parties and may not be amended or waived except by a writing
signed by both parties.

We are pleased to accept this engagement and look forward to working as partners
with you and management toward the goals of increased revenues and profits and
significant enhancement of shareholder value. Please confirm that the foregoing
is in accordance with your understanding by signing and returning to us the
enclosed duplicate of this letter, which shall thereupon constitute a binding
agreement among the Company and NESC.

 

Very truly yours,

 

NORTHEAST SECURITIES, INC.

 

By: O. LEE TAWES, III

 

O. Lee Tawes, III

 

Executive Vice President

AGREED

DIAMOND I, INC.

By: /s/ DAVID LOFLIN

Mr. David Loflin

CEO